ON CERTIORARI.Defective state of demand cured by reference. Report of referees for smn in figures and not in words, not cause for reversal.1st. That the paper purporting to be a state of demand, [*] ought either to be considered as no state of demand, or from its uncertainty and want of substance, to be insufficient as such. But as all matters in controversy had been submitted to reference, the court were of opinion, that this objection could not be supported.2d. That it appeared that the justice had adjourned the trial beyond fifteen days; but as the rule of reference was by consent, the adjournment, or rather time given to the referees to report, was by consent; and that this objection could not be sustained.3. That the referees in their report had set down the sum *252found in figures, and not in words at length. But the court said they had never gone so far as to reverse for that cause.4th. That the justice had rendered judgment for more cost than the law allowed; but this not appealing on the record of the justice, the judgment was affirmed.